As to some of the elements essential to a correct statement of an account between the parties, there was no evidence taken. This was so because the parties proceeded in the circuit court on the theory that the statute, Code 1923, § 8892, gave the defendant a lien on the property for keeping and training the horses, and that he had the right to retain possession of the property.
Therefore, it is not practicable, nor will this court assume the burden of undertaking to state an account between the parties in order to determine their liability. This is a matter that should be referred to the register.
The appellee is taxed with the costs of the appeal. We are not concerned here with the costs of the trial court; that is a matter to be determined by it.
Application overruled.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.